 

Exhibit 10.80

 

EXECUTION

FIRST AMENDMENT TO

NOTE AND WARRANT PURCHASE AGREEMENT

and SECURED PROMISSORY NOTES

 

This First Amendment (as amended, restated, supplemented or otherwise modified
from time to time, the “First Amendment”) dated as of April 30, 2012, among
Marina Biotech, Inc., a Delaware corporation (the “Company”), MDRNA Research,
Inc., a Delaware corporation and a wholly-owned subsidiary of the Company
(“Research”), and Cequent Pharmaceuticals, Inc., a Delaware corporation and a
wholly-owned subsidiary of the Company (“Cequent” and, together with the Company
and Research, the “Companies”), and each purchaser identified on the signature
pages hereto (each, including its successors and assigns, a “Purchaser” and
collectively the “Purchasers”), amends (i) that certain Note and Warrant
Purchase Agreement (the “Purchase Agreement”), dated as of February 10, 2012,
among the Companies and the Purchasers and (ii) the Secured Promissory Notes
(the “Notes”) issued to the Purchasers pursuant thereto. Capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Purchase Agreement.

 

WHEREAS, subject to the terms and conditions set forth in this First Amendment,
the Companies and the Purchasers desire to amend the Purchase Agreement and the
Notes as set forth herein;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this First
Amendment, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Companies and the Purchasers
hereby agree as follows:

 

Section 1.          Amendment.

 

A.   The following definitions are added to Section 1.1 (Definitions) of the
Purchase Agreement in alphabetical order:

 

“First Amendment” means the First Amendment, dated as of April 30, 2012, among
the Companies and the Purchasers named therein.

 

“First Amendment Effective Date” means the date that all of the deliveries set
forth in Section 2.2.1 have been made.

 

1

 

 

B.   The definition of “Transaction Documents” is amended by adding the “First
Amendment” as a Transaction Document, and the definition of “Warrants” is
amended by replacing the reference to “Section 2.2(a)” with a reference to
“Section 2.2(a) and Section 2.2.1(a)”.

 

C.   The following are added as Sections 2.1.1, 2.2.1, 4.16 and 4.17 to the
Purchase Agreement:

 

2.1.1 First Amendment Effective Date. On the First Amendment Effective Date, the
Company, Research and Cequent shall issue to the Purchasers, on a pro-rata basis
based on the original principal amount of the Notes issued to each Purchaser on
the Closing Date, Warrants to purchase such number of shares of Common Stock as
is equal to twenty percent (20%) of the quotient obtained by dividing: (i) the
remaining unpaid principal amount under the Notes calculated on the First
Amendment Effective Date after giving effect to the mandatory pre-payment
contemplated by Section 4.16 by (ii) the VWAP of the Common Stock for the twenty
(20) Trading Day period immediately preceding the First Amendment Effective
Date, which Warrants shall have an exercise price per share equal to the VWAP of
the Common Stock for the twenty (20) Trading Day period immediately preceding
the First Amendment Effective Date, contain full ratchet anti-dilution
protection (with no corresponding increase in the number of underlying shares)
with respect to financing transactions consummated on or prior to June 30, 2014,
and otherwise contain substantially equivalent terms and provisions as the
Warrants that were issued to the Purchasers on the Closing Date.

 

2.2.1      Deliveries.

 

(a)         On or prior to the First Amendment Effective Date, the Companies
shall deliver or cause to be delivered to each Purchaser the following:

 

(i)          the First Amendment duly executed by the Company, Research and
Cequent; and

 

(ii)         a Warrant registered in the name of such Purchaser to purchase up
to such number of shares of Common Stock as contemplated by Section 2.1.1 (such
Warrant certificate may be delivered within three Trading Days of the First
Amendment Effective Date).

 

(b)         On or prior to the First Amendment Effective Date, each Purchaser
shall deliver or cause to be delivered to the Company the First Amendment duly
executed by such Purchaser.

 

4.16 Mandatory Prepayment. The Companies hereby covenant and agree to make a
mandatory prepayment to the Purchasers upon the Notes, on or prior to May 15,
2012, of not less than $200,000, to be applied first to interest accrued and
unpaid on the Notes, and then to unpaid principal. Failure to make such payment
shall constitute an immediate Event of Default under the Agreement (as amended
by the First Amendment) and the Notes.

 

2

 

 

4.17 Lien and Release. Each of the Companies hereby ratifies and affirms the
lien and security interest of the Purchasers in the tangible assets of the
Companies, and in the Intellectual Property Rights of the Companies as related
to the field of human and veterinarian uses. Each of the Purchasers acknowledges
and affirms that the Companies intend to grant to a third party an exclusive,
sub-licensable, perpetual, worldwide license under all of the Intellectual
Property Rights of the Companies to conduct any and all types of research and
commercial activities in such Intellectual Property Rights for all applications
excluding human therapeutics and mammalian veterinary therapeutics, and each of
the Purchasers hereby agrees that it, and its agent under the IP Security
Agreement, shall execute such consents, releases and waivers as requested from
time to time by such third-party with respect to such licensed Intellectual
Property Rights to effect a release of the lien of the Purchasers thereon and to
permit a lien in favor of such third party thereon (provided no release or
permission shall apply to Intellectual Property Rights related to human
therapeutics and mammalian veterinary therapeutics).

 

D.  Subject to the conditions set forth in Section 3 of the First Amendment, the
Notes that were issued to the Purchasers on the Closing Date pursuant to the
Purchase Agreement are hereby amended by replacing the reference to “May 14,
2012” in clause (A) of the first paragraph thereof (relating to the Maturity
Date of the Notes) with a reference to “May 31, 2012”.

 

Section 2.         Miscellaneous.

 

2.1      Except as otherwise expressly provided by this First Amendment, all of
the terms and conditions of each of the Transaction Documents are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects.

 

2.2      Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

2.3      Execution. This First Amendment may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

3

 

 

2.4      Severability. If any term, provision, covenant or restriction of this
First Amendment is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

2.5      This Amendment shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York without regard to the
principles of conflicts of laws thereof.

 

2.6      This First Amendment shall be effective upon the Company’s execution
and receipt of the same amendment executed by all of the undersigned.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Note
and Warrant Purchase Agreement and Secured Promissory Notes to be duly executed
by their respective authorized signatories as of the date first indicated above.

 

  MARINA BIOTECH, INC.

 

  By: /s/ J. Michael French   Name: J. Michael French   Title: President and
Chief Executive Officer

 

  MDRNA RESEARCH, INC.

 

  By: /s/ J. Michael French   Name: J. Michael French   Title: President

 

  CEQUENT PHARMACEUTICALS, INC.

 

  By: /s/ J. Michael French   Name: J. Michael French   Title: President

 

[Remainder of page intentionally left blank; signature pages for Purchasers
follows]

 

5

 

 

[PURCHASER SIGNATURE PAGES TO FIRST AMENDMENT TO NOTE AND
WARRANT PURCHASE AGREEMENT and SECURED PROMISSORY NOTES]

 

IN WITNESS WHEREOF, the undersigned have caused this First Amendment to Note and
Warrant Purchase Agreement and Secured Promissory Notes to be duly executed by
their respective authorized signatories as of the date first indicated above.

 

  GENESIS CAPITAL MANAGEMENT, LLC         By: /s/ Shawn Rhynes   Name: Shawn
Rhynes   Title: Managing Director

 

6

 

 

[PURCHASER SIGNATURE PAGES TO FIRST AMENDMENT TO NOTE AND
WARRANT PURCHASE AGREEMENT and SECURED PROMISSORY NOTES]

 

IN WITNESS WHEREOF, the undersigned have caused this First Amendment to Note and
Warrant Purchase Agreement and Secured Promissory Notes to be duly executed by
their respective authorized signatories as of the date first indicated above.

 

  PEAK CAPITAL ADVISORY LIMITED         By: /s/ Feng Bai Ye   Name: Feng Bai Ye
  Title: Managing Director

 

7

 

